Citation Nr: 0126917	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-08 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a child suffering from spina bifida on the basis of the 
veteran's service in Vietnam.


REPRESENTATION

Appellant represented by:	E. Lloyd Wilcox, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1972, which included service in Vietnam.  He is the 
appellant.  In May 1998, he filed a claim on behalf of his 
daughter, claiming a monetary allowance for disability 
resulting from spina bifida.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision by the VA regional office (RO) 
in Columbia, South Carolina, which denied a monetary 
allowance under 38 U.S.C.A. § 1805 for a child suffering from 
spina bifida on the basis of the veteran's service in 
Vietnam.

In December 2000, a hearing was held at the Columbia, South 
Carolina RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 


REMAND

A birth certificate indicates that in June 1976 the veteran's 
natural child [redacted] was born at the Bay Memorial Medical 
Center. 

According to the law, the VA shall pay a monthly allowance, 
based upon the level of disability, to or for a child who has 
been determined to be suffering from spina bifida and who is 
a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 
C.F.R. § 3.814(a); see also 65 Fed. Reg. 35,280-83 (June 2, 
2000) (recent amendments).  "Spina bifida," in the context of 
this law, means any form and manifestation of spina bifida 
except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. 
§ 3.814(c)(3).  

In this case, the veteran had active military service from 
February 1968 to April 1972 during the Vietnam era, and there 
is no dispute that he served in the Republic of Vietnam.  
Thus, the sole question raised is whether [redacted] suffered 
from spina bifida as that disorder is defined by the 
applicable law and regulations.

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-472, 114 Stat. 2096 (2000).  Under the VCAA, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, which includes 
reasonable efforts to obtain private records.  See 38 U.S.C. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1)).  In this case, two forms, ("authorization 
and consent to release information") (VA Forms 21-4142), 
received in August 1998, show that the veteran reported that 
[redacted] had received medical treatment at the University of 
Florida Medical Center, Division of Genetics, Endocrinology 
and Metabolism, in Gainesville, Florida (dates of treatment 
not provided), and the Shriner's Children's Hospital, 
Greenville Unit, Greenville, South Carolina (between November 
1984 and 1994).  See also June 1995 Pee Dee Orthopaedic 
Associates report (noting treatment at Shriner's Hospital).  
At present there is no indication that the RO has attempted 
to obtain these records of treatment.  Under the 
circumstances, a remand is required to attempt to obtain 
these records of treatment, as they may be probative of the 
veteran's claim.  In addition, a letter from the RO, dated in 
June 1998, shows that it requested medical treatment records 
from a third health care provider, Gerald Atwood, M.D., of 
Florence, South Carolina.   However, there is no record of a 
reply from Dr. Atwood (records from the McLeod Regional 
Medical Center, at the same address of that provided for Dr. 
Atwood, have been obtained, however, they do not contain any 
reports signed or otherwise mentioning Dr. Atwood).  
Therefore, on remand, the RO should undertake reasonable 
efforts to assist the veteran in obtaining these private 
records.  

The claims file does not currently include any of [redacted]'s 
X-rays, which may be or particular assistance in determining 
whether [redacted] had spina bifida.  Therefore, on remand, 
the RO should attempt to obtain all available X-rays from the 
who provided treatment to [redacted] (as opposed to laboratory 
testing) and whose records are currently in the claims file.  
Specifically, the RO should request all available X-rays from 
Pee Dee Orthopaedic Associates, the Carrie Tingley Hospital 
(CTH), and the McLeod Regional Medical Center (MRMC).

At his hearing, the veteran reported that [redacted] passed 
away on November [redacted], 2000.  However, her death certificate is 
not of record, and her death has not otherwise been verified.  
On remand, the RO should attempt to obtain this document.

Finally, under the VCAA, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  This duty may include providing a claimant with a 
medical opinion.  See 38 U.S.C. § 5103A(d)); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  In this case, the medical evidence 
includes two reports from TCH, dated in August 1983, which 
note that X-rays revealed a focal widening of the spinal 
column and a midline cleft from T11 to L2, and that this 
could be suggestive of a tethered cord.  Another August 1983 
CTH report notes spina bifida occulta at T11, as well as 
multiple vertebral body and pedicle abnormalities.  A January 
1995 MRMC X-ray report noted that there appeared to be spina 
bifida at T11 and T12.  Given the foregoing, there is 
conflicting evidence (of spina bifida (and spinal cord 
pathology), vs. spina bifida occulta), and it is the Board's 
judgment that a remand is required so that an opinion may be 
obtained as to whether [redacted] had spina bifida.  See 
38 C.F.R. § 4.2 (2001); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
attempt to verify [redacted]'s death, to 
include obtaining a copy of the death 
certificate and the report of autopsy 
protocol if one was conducted.

2.  Upon completion of the development 
outlined in the first paragraph of this 
REMAND, and if appropriate, the RO should 
undertake the following development:

a) the RO should attempt to obtain all of 
[redacted]'s treatment records from the 
University of Florida Medical Center, the 
Shriner's Children's Hospital, and Dr. 
Atwood, to include all available X-ray 
films.  Any medical records that are 
obtained and that are not already on file 
should be associated with the claims 
folder.  38 C.F.R. § 3.159 (2001).  

b). the RO should attempt to obtain all 
of [redacted]'s X-ray films from Pee Dee 
Orthopaedic Associates, the Carrie 
Tingley Hospital, and the McLeod Regional 
Medical Center.  Any medical records and 
x-ray films that are obtained and that 
are not already on file should be 
associated with the claims folder.  
38 C.F.R. § 3.159.  

c).  after completion of the above, the 
RO should forward all X-ray films 
obtained to a radiologist, and obtain an 
opinion as to whether it is at least as 
likely as not that [redacted] had spina 
bifida as opposed to spina bifida 
occulta, and the radiologist should 
provide a rationale for his or her 
opinion.  The radiologist must be 
provided the claims folder for review in 
conjunction with the review.  A copy of 
this remand should also be made available 
to the radiologist. 

d). regardless of whether any X-ray films 
and an opinion are obtained pursuant to 
paragraph "c" of this REMAND, the RO 
should get an opinion from a neurologist 
as to whether it is at least as likely as 
not that [redacted] had spina bifida as 
opposed to spina bifida occulta, and the 
examiner should provide a rationale for 
the opinion.  The neurologist must be 
provided the claims folder for review in 
conjunction with the review.  A copy of 
this remand should also be made available 
to the neurologist. 

3.  The RO should then review the 
expanded record and determine whether a 
monetary allowance under 38 U.S.C.A. § 
1805 is warranted.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
afford a reasonable period of time for a 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


